DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2022 has been entered.
Information Disclosure Statement
The Primary Examiner has considered the IDS filed 11 January 2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Edward J. Callaghan on 13 December 2022.

The application has been amended as follows: 

Claim 1 (Currently Amended)	A method for coating the visible surfaces of motor vehicle wheel rims made or aluminum or steel, comprising:
a polymer primer layer (A) is first applied to a mechanically processed metal surface of the wheel rim, which layer covers the irregularities of the mechanical processing;
then a polymer intermediate layer (B) is applied to the surface of the polymer primer layer (A);
then a decorative layer (C) is applied to the surface of the polymer intermediate layer (B), which decorative layer comprises a thermally cured polymer layer with embedded platelet-shaped metal pigments, which completely cover the visible surface of the decorative layer (C); and
finally the surface of the decorative layer (C) is covered by a polymer topcoat (D),
wherein
	the polymer intermediate layer (B) is produced with a high-gloss surface with a gloss grade according to DIN67530/ISO2813 of more than 95,

	the decorative layer (C) is dried at ambient temperature,
	the decorative layer (C) is fixed on the high-gloss of the polymer intermediate layer (B) by a thermal post-treatment such that it adheres to the surface with a cross-cut tear strength according to DIN EN ISO 2409 of Gt = 0 to Gt = 2, and
	finally the polymer topcoat (D) is applied to the decorative layer (C).

Reasons for Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is of record. EP ‘366 teaches: “A further advantage is that the method according to the invention provides particularly wide latitude in color design when the colors or color effects of the decorative lacquer layer and top layer and in particular of primer, decorative lacquer layer, and top layer are coordinated. For example, when using a dark-colored primer, a high-gloss decorative lacquer layer and a transparent top layer, products with a matt chrome finish are obtained without having to rely on the use of chrome. It has proven to be particularly advantageous here if the decorative lacquer layer sic]. On the other hand, even if a slightly translucent, i.e. glazing decorative lacquer layer on a light primer or underlay and use of a transparent cover layer a high-gloss coating substrate, such as a car rim [sic]” [0036]. Consequently, it is the Primary Examiner’s position that EP ‘366 teaches away from the platelet pigment’s completely covering the underlying primer layer (i.e., such that the underlying primer is not at least partially visible). The above amendment is supported by the instant specification in the paragraph bridging pp. 3-4: “The impression of a polished metal surface is even perfected if appropriate measures are taken to the effect that the area of the decorative layer (C) which is covered by the platelet-shaped metallic pigments is absolutely gapless. To achieve this, it is expedient if the summarized surfaces of the platelet-shaped metal pigments contained in the decorative layer (C) that the observer looks at are at least by a factor of 3 larger than the surface of the decorative layer.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,507,440 B2 teaches the application of a powder coating, not .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
13 January 2022